TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00101-CR







Jonathon Fisher, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT


NO. 0980219, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING






PER CURIAM

The district court adjudged Jonathon Fisher guilty of aggravated assault after
revoking his deferred adjudication community supervision.  The punishment is imprisonment for
ten years.

There is no notice of appeal in the record.  Without a timely filed notice of appeal,
this Court is without jurisdiction.  Shute v. State, 744 S.W.2d 96 (Tex. Crim. App. 1988).

The appeal is dismissed.


Before Justices Jones, B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed:   March 25, 1999

Do Not Publish